Case: 14-40278      Document: 00512886568         Page: 1    Date Filed: 12/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40278
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 31, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE BACILIO TREJO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1667-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Bacilio Trejo appeals the sentence imposed following his guilty plea
conviction for transporting an undocumented alien within the United States
for the purpose of commercial advantage and private financial gain in violation
of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II), and (a)(1)(B)(i). He contends that
the district court clearly erred when it denied him a minor role reduction
pursuant to U.S.S.G. § 3B1.2(b).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40278     Document: 00512886568      Page: 2    Date Filed: 12/31/2014


                                  No. 14-40278

      Whether Trejo was a minor participant is a factual determination that
is reviewed for clear error. See United States v. Villanueva, 408 F.3d 193, 203
(5th Cir. 2005). There is no clear error if the district court’s factual finding is
“plausible in light of the record read as a whole.” Id.
      Section 3B1.2(b) provides for a two-level reduction in a defendant’s
offense level if he was a “minor” participant.       The minor-role adjustment
applies to defendants who are only peripherally involved in the crime.
Villanueva, 408 F.3d at 204. The applicability of § 3B1.2 rests on whether the
defendant’s role was minor in relation to the conduct for which he was held
accountable, not in relation to the criminal enterprise as a whole. United
States v. Garcia, 242 F.3d 593, 598 (5th Cir. 2001).
      The record evidence reflects that Trejo illegally transported seven
undocumented aliens, including an unaccompanied minor, from Mission,
Texas, to a motel in Pharr, Texas. Trejo’s role of driving the illegal aliens to
the motel was not peripheral to the advancement of the criminal activity to
which Trejo pleaded guilty—transporting an undocumented alien within the
United States for the purpose of commercial advantage and private financial
gain. See Villanueva, 408 F.3d at 203-04. As the driver, Trejo’s role was
central to the operation of transporting aliens and clearly “coextensive with
the conduct for which he was held accountable.” Garcia, 242 F.3d at 598-99.
In addition, the record evidence indicated that Trejo had been given other
responsibility that contributed to the success of the offense; he was found in
possession of money as well as a key to the motel room where he left the aliens,
and he was told to buy food. The district court’s factual finding is “plausible in
light of the record read as a whole.” Villanueva, 408 F.3d at 203. Accordingly,
the district court did not clearly err in rejecting Trejo’s request for a minor role
adjustment under § 3B1.2(b). Id. The district court’s judgment is AFFIRMED.



                                         2